DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 9-12, 14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terakawa (US Pub No. 2006/0283499) in view of Stoehr (US Pub No. 2003/0121228)
	Regarding Claim 1, Terakawa et al. teaches a solar panel [Fig. 3, 0059-0060] comprising:
	a solar cell [100, Fig. 3, 0059-0060], each solar cell comprising:
	a monocrystalline silicon base [11, Fig. 3, 0060] having a front surface [see side of 11 directly contacting 21] a rear surface [See side of 11 directly contacting layer 23], and edges connecting the front and rear surfaces [Fig. 3], at least one edge [Fig. 3, area of top surface of 11 not directly contacting 21] of the monocrystalline silicon base partially coated with a first transparent conductive oxide (TCO) [12, fig. 3, 0060, 0058] which passivates the coated portion of the edge [Fig. 3];
	a first amorphous silicon layer [21 and 22, Fig. 3, 0060] having a front surface [Fig. 3], a rear surface [area of 21 directly contacting 11] , and edges [Fig. 3] connecting the front and rear surfaces [fig. 3], the rear surface of the first amorphous silicon layer in contact with the front surface of the monocrystalline silicon base [Fig. 3], at least one edge of the first amorphous silicon layer coated with the first TCO which passivates the coated edge [Fig. 3];
	a front TCO layer [12, Fig. 3, 0060, 0068] comprising the first TCO, the front TCO layer deposited on the front surface of the first amorphous silicon layer [Fig. 3];
	a second amorphous silicon layer [23 and 24, Fig. 3, 0060] deposited on the rear surface of the monocrystalline silicon base [Fig. 3]; 
	a rear TCO layer [16, Fig. 3, 0058] comprising a second TCO, the rear TCO layer deposited on the second amorphous silicon layer [23 and 24, Fig. 3, 0060]; and conductive grid lines on the front and rear TCO layers [see grid lines 14 and 18, 0057]
	Meier et al. is silent on a plurality of super cells, each super cell comprising a plurality of solar cells arranged in line with end portions of adjacent solar cells overlapping in a shingled manner and conductively bonded to each other to electrically connect the solar cells in series, 
	Stoehr et al. teaches that a singled solar cells can provide higher efficiency than solar cells in series [Fig. 4, 0031].
	Since Meier et al. is concerned about efficiency [0149], it would have been obvious to one of ordinary skill in the art before the filing of the invention to provide the solar cells of Meier et al. in a shingled configuration as shown by Stoehr et al. in order to provide higher efficiency [Fig. 4, 0031].
	
	Regarding Claim 2, within the combination above, modified Terakawa et al. teaches wherein the monocrystalline silicon base is a n-type monocrystalline silicon base [Fig. 3, 0059-0060]
	Regarding Claim 3, within the combination above, modified Terakawa et al. teaches wherein the first amorphous silicon layer [21 and 22, Fig. 3, 0060] comprises an intrinsic amorphous silicon layer [21, Fig. 3, 0060] and a n+ doped amorphous silicon layer [22, Fig. 3, 0060].
	Regarding Claim 4, within the combination above, modified Terakawa et al. teaches the intrinsic amorphous silicon layer 21 with a thickness of 3.5 to 8 nm and the n doped amorphous silicon layer with a thickness of 2 to 8 nm overlapping the claimed wherein the intrinsic amorphous silicon layer and the n+ doped amorphous silicon layer are each about 5 nm thick [0075-0076].
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
	Regarding Claim 5, within the combination above, modified Terakawa et al. teaches wherein the second amorphous silicon layer [23 and 24, Fig. 3, 0060-0061] comprises an intrinsic amorphous silicon layer [23, Fig. 3, 0060] and a p+ doped amorphous silicon layer [24, Fig. 3, 0060-0061].
	Regarding Claim 9, within the combination above, modified Terakawa et al. teaches wherein the first TCO partially coats and passivates two edges of the monocrystalline silicon base [See rejection of claim 1 and Fig. 3]
	Regarding Claim 10, within the combination above, modified Terakawa et al. teaches wherein the first TCO coats and passivates two edges of the first amorphous silicon layer [See rejection of claim 1, and Fig. 3]
	Regarding Claim 11, within the combination above, modified Terakawa et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Terakawa et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of “wherein the front TCO layer functions as an antireflection coating.”
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding Claim 12, Terakawa et al. teaches a solar panel [Fig. 3, 0059-0060] comprising:
	a solar cell [100, Fig. 3, 0059-0060], 
each solar cell comprising:
	a monocrystalline silicon base [11, Fig. 3, 0060] having a front surface [see side of 11 directly contacting 21] a rear surface [See side of 11 directly contacting layer 23], and edges connecting the front and rear surfaces [Fig. 3], at least one edge [Fig. 3] of the monocrystalline silicon base partially coated with a first transparent conductive oxide (TCO) [12, fig. 3, 0060, 0058] which passivates the coated portion of the edge [Fig. 3];
	a first amorphous silicon layer [21 and 22, Fig. 3, 0060-0062] comprising an intrinsic amorphous silicon layer and a n+ doped amorphous silicon layer [0060-0062], the first amorphous silicon layer having a front surface, a rear surface, and edges connecting the front and rear surfaces [Fig. 3], the rear surface of the first amorphous silicon layer in contact with the front surface of the n-type monocrystalline silicon base [Fig. 3], at least one edge of the first amorphous silicon layer coated with the first TCO which passivates the coated edge [Fig. 3];
	a front TCO layer [12, Fig. 3, 0060, 0068] comprising the first TCO, the front TCO layer deposited on the front surface of the first amorphous silicon layer [Fig. 3];
	a second amorphous silicon layer [23 and 24, Fig. 3, 0059-0061] comprises an intrinsic amorphous silicon layer [23, Fig. 3, 0059-0062]   and a p+ doped amorphous silicon layer [24, Fig. 3, 0059-0062], the second amorphous silicon layer deposited on the rear surface of the n-type monocrystalline silicon base [Fig. 3];
	a rear TCO layer [16, Fig. 3, 0058] comprising a second TCO, the rear TCO layer deposited on the second amorphous silicon layer [23 and 24, Fig. 3, 0060-0062]; and conductive grid lines on the front and rear TCO layers [see grid lines 14 and 18, 0057]
	Terakawa et al. is silent on each super cell comprising a plurality of solar cells arranged in line with end portions of adjacent solar cells overlapping in a shingled manner and conductively bonded to each other to electrically connect the solar cells in series,
	Stoehr et al. teaches shingled solar cells can provide higher efficiency than solar cells in series [Fig. 4, 0031].
	Since Meier et al. is concerned about efficiency [0149], it would have been obvious to one of ordinary skill in the art before the filing of the invention to provide the solar cells of Meier et al. in a shingled configuration as shown by Stoehr et al. in order to provide higher efficiency [Fig. 4, 0031].
	Regarding Claim 14, within the combination above, modified Terakawa et al. teaches the n doped amorphous silicon layer with a thickness of 2 to 8 nm overlapping the claimed wherein the n+ doped amorphous silicon layer are each about 5 nm thick [0075-0076].
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
	Regarding Claim 18, within the combination above, modified Terakawa et al. teaches wherein the first TCO partially coats and passivates two edges of the monocrystalline silicon base [Fig. 3, see rejection of claim 1]
	Regarding Claim 19, within the combination above, modified Terakawa et al. teaches wherein the first TCO coats and passivates two edges of the first amorphous silicon layer [Fig. 3, see rejection of claim 1]
	Regarding Claim 20, within the combination above, modified Terakawa et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Terakawa et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of “wherein the front TCO layer functions as an antireflection coating.”
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terakawa (US Pub No. 2006/0283499) in view of Stoehr (US Pub No. 2003/0121228) as applied above in addressing claim 1, in further view of  Konishi (US Pub No. 2014/0238476)
Regarding Claim 6, within the combination above, modified Terakawa et al. is silent on wherein the intrinsic amorphous silicon layer and the p+ doped amorphous silicon layer are each about 5 nm thick.
	Konishi et al. teaches a p type amorphous silicon layer deposited with a thickness of less than 15 nanometers and the intrinsic amorphous silicon layer has a thickness of less than less than 20 nanometers [0024, 0026] on a single crystalline silicon substrate by CVD [0038], 
	Since Terakawa et al. teaches the formation of the amorphous silicon film by CVD [0009], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the thickness of the intrinsic amorphous silicon layer and the p+ doped amorphous silicon layer of modified Terakawa et al. with the thickness as shown by Konishi et al. as it is merely the selection of known thicknesses for amorphous silicon films formed by CVD in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Within the combination above, modified Terakawa et al. teaches a p type amorphous silicon layer deposited with a thickness of less than 15 nanometers and the intrinsic amorphous silicon layer has a thickness of less than less than 20 overlapping the claimed 5 nm.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terakawa (US Pub No. 2006/0283499) in view of Stoehr (US Pub No. 2003/0121228) as applied above in addressing claim 12, in further view of  Konishi (US Pub No. 2014/0238476)
	Regarding Claim 13, within the combination above, modified Terakawa et al. is silent on wherein the intrinsic amorphous silicon layers are each about 5 nm thick.
	Konishi et al. teaches a p type amorphous silicon layer deposited with a thickness of less than 15 nanometers and the intrinsic amorphous silicon layer has a thickness of less than less than 20 nanometers [0024, 0026] on a single crystalline silicon substrate by CVD [0038].
	Since Terakawa et al. teaches the formation of the amorphous silicon film by CVD [0009], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the thickness of the intrinsic amorphous silicon layer and the p+ doped amorphous silicon layer of modified Terakawa et al. with the thickness as shown by Konishi et al. as it is merely the selection of known thicknesses for amorphous silicon films formed by CVD in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Within the combination above, modified Terakawa et al. teaches the intrinsic amorphous silicon layer 21 with a thickness of 3.5 to 8 nm  overlapping the claimed wherein the intrinsic amorphous silicon layer are each about 5 nm thick [0075-0076].
	Furthermore, modified Terakawa et al. teaches a intrinsic amorphous silicon layer 21 with a  thickness of 3.5 to 8 nm and the intrinsic silicon layer 23 with a thickness of less than 20 nm overlapping the claimed 5 nm.
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
	Regarding Claim 15, within the combination above, modified Terakawa et al. is silent on wherein the p+ doped amorphous silicon layer is about 5 nm thick.
	Konishi et al. teaches a p type amorphous silicon layer deposited with a thickness of less than 15 nanometers and the intrinsic amorphous silicon layer has a thickness of less than less than 20 nanometers [0024, 0026] on a single crystalline silicon substrate by CVD [0038].
	Since Terakawa et al. teaches the formation of the amorphous silicon film by CVD [0009], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the thickness of the intrinsic amorphous silicon layer and the p+ doped amorphous silicon layer with the thickness as shown by Konishi et al. as it is merely the selection of known thicknesses for amorphous silicon films formed by CVD in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Furthermore, modified Terakawa et al. teaches a teaches a p type amorphous silicon layer deposited with a thickness of less than 15 nanometers overlapping the claimed 5 nm.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terakawa (US Pub No. 2006/0283499) in view of Stoehr (US Pub No. 2003/0121228) as applied above in addressing claim 1 and 12 respectively, in further view of  Yang (US Pub No. 2012/0180855)
	Regarding Claim 7, within the combination above, modified Terakawa et al. is silent on wherein the front TCO layer is about 65 nm thick.
	Yang et al. teaches a transparent electrode layer with a thickness of 50 to 5000 nm [0039-0040, 0042], formed by sputtering [0040].
	Since  modified Terakawa et al. teaches the front electrode is formed by sputtering [0066-0067], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the TCO thickness of modified Terakawa et al with the TCO thickness as taught by Yang et al. as it is merely the selection of known thicknesses for TCOs formed by sputtering in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Within the combination above, modified Terakawa et a. teaches a thickness of 50 to 5000 nm overlapping the claimed 65 nm.
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.

	Regarding Claim 17, within the combination above, modified Terakawa et al. is silent on wherein the front TCO layer is about 65 nm thick.
	Yang et al. teaches a transparent electrode layer with a thickness of 50 to 5000 nm [0039-0040, 0042], formed by sputtering [0040].
	Since  modified Terakawa et al. teaches the front electrode is formed by sputtering [0066-0067], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the TCO thickness of modified Terakawa et al with the TCO thickness as taught by Yang et al. as it is merely the selection of known thicknesses for TCOs formed by sputtering in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Within the combination above, modified Terakawa et a. teaches a thickness of 50 to 5000 nm overlapping the claimed 65 nm.
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.

Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terakawa (US Pub No. 2006/0283499) in view of Stoehr (US Pub No. 2003/0121228) as applied above in addressing claim 1 and 12 respectively, in further view of  Cho (US Pub No. 2015/0287868)
	Regarding Claim 8, within the combination above, modified Terakawa et al. is silent on wherein the monocrystalline silicon wafer has a thickness less than 180 microns.
	Cho et al. teaches a silicon substrate with a thickness of less than 120 um, which can be adapted for mass production [0024].
	Since modified Terakawa et al. teaches a monocrystalline silicon substrate, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the substrate thickness of modified Terakawa et al. with the thickness as taught by Cho et al. as it is merely the selection of a known substrate thickness in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Within the combination above, modified Terakawa et al. teaches a monocrystalline silicon wafer thickness of less than 120 um overlapping the claimed less than 180 microns.
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
	Regarding Claim 16, within the combination above, modified Terakawa et al. is silent on wherein the monocrystalline silicon wafer has a thickness less than 180 microns.
	Cho et al. teaches a silicon substrate with a thickness of less than 120 um, which can be adapted for mass production [0024].
	Since modified Terakawa et al. teaches a monocrystalline silicon substrate, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the substrate thickness of modified Terakawa et al. with the thickness as taught by Cho et al. as it is merely the selection of a known substrate thickness in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Within the combination above, modified Terakawa et al. teaches a monocrystalline silicon wafer thickness of less than 120 um overlapping the claimed less than 180 microns.
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL Y SUN/Primary Examiner, Art Unit 1726